Citation Nr: 0117944	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970 and from June 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
low back disability.  The veteran subsequently perfected an 
appeal of this decision.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
low back condition, described as a herniated disc, L5-S1, 
in 1994; the veteran did not appeal that decision and it 
became final.

2. In September 1999, the RO declined to reopen the claim for 
service connection for a back condition, finding that new 
and material evidence had not been submitted.

3. Evidence added to the record since 1994 includes an 
opinion by a private physician that suggests a link 
between the veteran's military service and his current low 
back disability and a statement by a private chiropractor 
indicating that he treated the veteran for a low back 
condition in 1970.

4. The medical evidence added to the record since 1994 is new 
and suggests a link between the veteran's military service 
and his current low back disability and thus bears 
directly and substantially upon the merits of the 
veteran's claim for service connection.


CONCLUSIONS OF LAW

1. The RO's September 1994 rating decision, wherein the 
veteran's claim of 
entitlement to service connection for a low back disability 
was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented since the 
final September 1994 RO decision and the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1994, the RO denied the veteran's claim for 
entitlement to service connection for low back condition, 
essentially based on a finding that the veteran's current 
back difficulties were shown to be due to a herniated disc 
which occurred in 1990 and not due to the back problems he 
suffered during service.  That determination is final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).

As noted, the September 1994 rating decision is final.  In 
order to reopen such a claim, the veteran must present new 
and material evidence with respect to the claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Hodge decision 
provides for a reopening standard that calls for judgments as 
to whether the new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Prior to the September 1994 decision, the record contained 
the veteran's service medical records which indicate that in 
January 1969, the veteran complained of low back pain which 
was ultimately determined to be left lumbar strain.  Service 
medical records also show that in May 1973, the veteran 
underwent a physical examination in connection with discharge 
and was referred to orthopedics for complaints of chronic 
backache.  X-rays were negative and the impression was that 
he was asymptomatic at that time and qualified for discharge.

Also considered by the RO in the September 1994 decision were 
post-service private and VA treatment records.  The private 
records related to an on-the-job injury suffered by the 
veteran in 1990.  According to the medical records, the 
veteran attended physical therapy and in June 1992, underwent 
a lumbar laminectomy and diskectomy at L5-S1.  Subsequently 
in July 1992, the veteran was awarded disability benefits by 
the Social Security Administration.

In November 1993, the veteran underwent a VA examination.  
According to the examiner, the veteran "obviously has a 
problem with his back which is very limiting".  However, the 
examiner did not provide a definitive diagnosis and did not 
render an opinion as to the etiology of the veteran's current 
back condition.

Since the final September 1994 decision, the veteran has 
submitted private medical evidence as well as lay evidence.  
The private medical evidence includes a statement from 
William Bauer, D.C., which indicates that he treated the 
veteran beginning in 1970 for a low back condition and this 
treatment was continued from 1978 to 1998 by Gary Bauer, D.C.  
Also included are documents from Lynn M. Foret, M.D., which 
consist of a September 2000 office visit report and an 
October 2000 report/letter regarding treatment for the 
veteran's low back.  The October 2000 letter suggests that a 
relationship exists between the veteran's current back 
disability and his actions and injuries in service.  More 
specifically, Dr. Foret stated that:  

The patient has chronic lower back pain.  He is 
status post surgical intervention.  He had surgery 
done in 1992.  He had lower back surgery at L5-S1.  
This occurred back in his service time, with the 
101st Airborne, in Ft. Campbell, KY, with the jumps 
and back injuries at that time.  He feels like it 
has been, he has records dating back to 1968. . . .  

I believe that with his hospital visits, clinic 
visits and infirmary visits back then and on that 
date of time, that his back was injured in the 
service.  Especially with the type of jumps he did, 
as he has records of, and that he is left with 
between a 15-20% permanent partial disability for 
chronic back pain from a degenerative disc at L5-S1 
that is post surgical changes.  

Lay evidence submitted by the veteran includes a statement 
from the veteran's mother and the veteran's testimony 
presented at a hearing before the RO in September 2000.  The 
statement from the veteran's mother indicates that the 
veteran did not seek treatment for his low back in the army 
because he did not want to risk being taken off jump status 
and that after returning home he was treated by Dr. William 
Bauer.  At the hearing held at the RO, the veteran contended 
that he had a low back disability which resulted from service 
and that this disability was worsened by his subsequent on-
the-job injury.  

The Board finds that the statement of the veteran's mother, 
the veteran's testimony, Dr. Bauer's statement, and Dr. 
Foret's medical record and report/letter submitted since the 
September 1994 decision are new, as they have not been 
previously considered by the RO.  Although new, the Board 
does not find the veteran's statement or his mother's 
statement to be material in that they are not competent to 
establish a relationship between the veteran's in service 
injury and current back disability.

The Board does find that the statement of Dr. Bauer is 
material in that it establishes that the veteran received 
treatment for a low back condition in 1970 during service.  
As to Dr. Foret's report/letter, although it is deficient in 
several respects, it does suggest that the veteran's current 
back problems are related to the back injury he incurred 
during service, and therefore it is material.  Accordingly, 
the Board finds that this medical opinion may be considered 
to bear directly and substantially upon the specific matter 
under consideration, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disability, the appeal is 
granted.


REMAND

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  In this regard, the 
Board notes that there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

Specifically, the Board notes that the veteran has identified 
several VA and private treatment facilities where he has 
received treatment for his low back; however, not all of the 
treatment records from these facilities have been requested 
and associated with the claims file.  Additionally, the 
veteran is in receipt of disability benefits from the Social 
Security Administration and although the decision awarding 
benefits is contained in the file, it is unclear whether the 
file contains all the medical records upon which this 
decision was based.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all VA and non-VA health 
care providers where he has received 
treatment related to his back.  These 
should include the full names and/or 
addresses of the following: the 
chiropractors where he received treatment 
in Kentucky and Tennessee; the Orthopedic 
and Sports Physical Therapy Clinic, 
Lafayette, Louisiana; and the Lake 
Charles Memorial Hospital, Lake Charles, 
Louisiana.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record. 

2.  The RO should attempt to obtain all 
outpatient and inpatient treatment 
records pertaining to the veteran from 
the VA facilities in Jennings, and in 
Alexandria, Louisiana.

3.  The RO should contact the Social 
Security Administration and attempt to 
obtain copies of the records upon which 
that administration based its 1992 award 
of benefits to the veteran.

4.  The RO should return the October 2000 
report/letter to Dr. Lynn Foret with a 
request for clarification.  The RO should 
specifically request that Dr. Foret 
address the impact the veteran's 1990 
work related injury had on his current 
low back condition, as well as what 
impact, if any, his period of service 
had.

5.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a VA examination of 
his low back disability.  The claims 
file, with the newly obtained evidence, 
must be forwarded to the examiner and 
reviewed prior to the examination.  The 
RO should notify the veteran of the 
consequences of failing to report for the 
examination.  If the veteran is diagnosed 
with a current low back disability, the 
examiner, to the extent possible, should 
provide an opinion based on the 
examination findings and review of all 
the evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current low back disability is 
related to the veteran's low back 
problems in service.  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.

6.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.

7.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  

8.  Thereafter, the RO should enter its 
decision concerning the veteran's claim 
for service connection for a low back 
condition.  If that decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim, 
including a summary of the evidence and 
applicable laws and regulations 
considered pertinent.  After a reasonable 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 


